Citation Nr: 1042564	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus and, if 
so, whether service connection for tinnitus is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2008, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by rating decision 
in August 2007; the Veteran did not file a timely notice of 
disagreement. 

2.  Certain evidence received since the August 2007 rating 
decision raises a reasonable possibility of substantiating the 
tinnitus claim. 

3.  The weight of the competent medical evidence is at least in a 
state of equipoise regarding the question of whether the 
Veteran's tinnitus is causally related to his active duty 
service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 C.F.R. § 3.156 
(2010).

3.  With the resolution of reasonable doubt in the Veteran's 
favor, service connection is warranted for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the RO initially denied the Veteran's 
claim of service connection for tinnitus by rating decision in 
September 2008.  He was furnished notice of the decision and 
notice of appellate rights by letter dated September 10, 2007.  
It should be noted that the Veteran was represented in connection 
with the initial claim and that notice of the decision and 
appellate rights was mailed to the representative as well.  
However, after reviewing the evidence, the Board is unable to 
find that a timely notice of disagreement was received.  By 
statute, a notice of disagreement must be received within one 
year of the date of mailing of notice of the decision.  See 38 
U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement 
must express dissatisfaction or disagreement with the 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result.  There must be an expression 
of a desire for appellate review.  38 C.F.R. § 20.201.  See 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

In the present case, the Veteran submitted a VA Form 21-4138 in 
April 2008 (within the one-year appeal period).  However, in 
pertinent part the Veteran merely stated that he wished to 
clarify that he wished to claim tinnitus.  He did not express any 
desire for appellate review, and the Board finds that this 
written communication does not meet the definition of a notice of 
disagreement.  By rating decision in September 2008, the RO 
reopened the claim, but denied on the merits.  In October 2008, 
submitted a VA Form 21-4138 which was clearly described on its 
face as a notice of disagreement.  The Board notes that this 
communication was received more than one year after the September 
2007 notice of the August 2007 rating decision.  It therefore 
cannot be viewed as a timely notice of disagreement from the 
August 2007 rating decision.  The Board is unable to find any 
written communication expressing disagreement and a desire for 
appellate review within one year of the September 2007 notice of 
the August 2007 rating decision.  Therefore, the August 2007 
rating decision must be viewed as final.  38 U.S.C.A. § 7105(c). 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO found that new and material evidence had been received and 
reopened the Veteran's tinnitus claim.  The Board agrees with the 
RO's reopening of the claim.  The record shows that at least one 
item of new evidence was received in the form of a statement from 
a fellow serviceman to the effect that they were exposed to loud 
noise.  The Board also finds that this constitutes new and 
material evidence to reopen the tinnitus claim. 

The Board now turns to a merits analysis.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service 
connection for tinnitus as a result of acoustic trauma 
experienced during active duty.  The Veteran's DA Form 20 states 
that his military occupational specialty in service was as a 
light air defense artillery crewman.  The record shows that the 
Veteran was part of the Battery G, 55th Artillery while serving 
in Vietnam, which was a quad M55 mounted .50-calliber machinegun 
battery stationed at Chu Lai and was attached to the 23d Infantry 
Division (AMERICAL).  Battery G, 55th Artillery provided convoy 
security, combat assault support, and perimeter defense.

The Board notes that the Veteran stated on his October 2006 claim 
that his tinnitus began in February 1970.

The Board notes that the Veteran underwent a service separation 
medical examination in November 1970, and that the only test 
conducted for evaluating auditory acuity was the whispered voice 
test.  The results were 15/15 in each ear.

In July 2007, a VA examination was administered in connection 
with this appeal, as well as for entitlement to service 
connection for bilateral hearing loss.  The examiner reviewed the 
Veteran's claims file.  The examiner stated that the Veteran 
denied tinnitus.  The examiner concluded that the Veteran's 
bilateral hearing loss was at least as likely as not a result of 
his military service, given that the Veteran was a Vietnam combat 
veteran.  The Board notes that service connection for bilateral 
hearing loss was granted in an August 2007 RO rating decision.

A fellow service member submitted a statement, dated in November 
2007, which states that the Veteran was exposed to as much noise 
as gunners, given that his mission was to protect heavy 
artillery.

A May 2008 VA audiology note stated that the Veteran was seen due 
to complaints regarding his hearing aids.  Specifically, the 
Veteran reported that each time he tried to wear his hearing aids 
his tinnitus started up again and became louder.  At this time, 
the Veteran denied any change in medication, health problems, 
blood pressure, or any life activities or stressors which relate 
to the tinnitus.  The audiologist stated that inspection of the 
hearing aids revealed that they were in proper working order, 
with only moderate high frequency gain.  The audiologist stated 
that the Veteran may be one of the few tinnitus patients who have 
an exacerbation of tinnitus from amplification.  The note further 
stated that the hearing aids were to be sent in for return for 
credit.

The Veteran was afforded a subsequent VA audiology and 
otolaryngology examinations on August 5, 2008.  During the 
otolaryngology examination, the Veteran reported that he 
experienced tinnitus while in Vietnam, but that his tinnitus 
completely disappeared.  However, the Veteran reported that his 
tinnitus recurred when VA issued hearing aids.  The Veteran 
further reported that he returned the hearing aids and that his 
tinnitus dramatically improved subsequent to discontinuation of 
use of the hearing aids.  When the examiner questioned the 
Veteran about his tinnitus at the present time, the Veteran 
reported that if he thinks about tinnitus he believes that it may 
be present, although faintly.  The examiner diagnosed the Veteran 
with bilateral high-frequency sensorineural hearing loss and 
bilateral minimal, faint tinnitus.  The examiner stated that the 
tinnitus described by the Veteran at the present time appeared to 
not be significantly disabling.  The examiner concluded that he 
was uncertain as to the etiology of the Veteran's faint tinnitus.  
Due to the complexity of the Veteran's situation, he physician 
from the otolaryngology examination stated that he discussed this 
case with the audiologists who provided the July 2007 and August 
2008 VA examinations.  The physician stated that the audiologist 
from the July 2007 examination was unable to provide an opinion 
whether or not the Veteran's tinnitus was related to his military 
noise exposure without resorting to mere speculation.  The 
physician stated that, after considering all available 
information and evidence, it was his and the audiologist's (from 
the August 2008 VA audiology examination) opinion that it was 
less likely than not the Veteran's current bilateral, faint 
tinnitus might be related to or caused by his exposure as a 
Vietnam veteran serving as a light artillery crewman and/or due 
to his service-connected bilateral hearing loss.  The physician 
appears to have based his conclusion on the fact that service 
treatment records were void of documentation showing significant 
threshold shifts while the Veteran was on active duty, while also 
noting that only the whisper test was recorded on the separation 
examination, with regard to the Veteran's hearing acuity.

In October 2008, the Veteran stated that he has continually and 
constantly experienced a ringing in both ears.  He further stated 
that while the use of hearing aids causes an increase in the 
tinnitus noise, the tinnitus is constant and persistent.  Also, 
he stated that the tinnitus does not dissipate with the 
discontinuance of hearing aid use.  In May 2009, the Veteran 
stated that the use of hearing aids amplified his tinnitus, and 
that the tinnitus did not go away without the use of hearing 
aids, but that it only slightly decreased.

The Board finds it reasonable to accept that the Veteran was 
exposed to significant acoustic trauma during service.  In 
addition, the Board finds it noteworthy that the July 2007 VA 
examiner believed that the Veteran's in-service noise exposure 
was sufficient to have caused bilateral hearing loss, and that 
the record shows that service connection is currently in effect 
for bilateral hearing loss.  Also, the Board finds that the 
Veteran's assertion of having incurred tinnitus as a result of 
acoustic trauma during service is not refuted by the medical 
evidence.

The Board finds the Veteran's lay statements regarding the date 
of onset of tinnitus and continuity of symptoms since service to 
be credible.  The Veteran's essential contention is that he was 
exposed to noise during service, and that he has had ringing in 
his ears since service.  The Veteran is competent to describe his 
exposure to loud sounds, and he is also competent to testify as 
to his experience of ringing in the ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board notes that 
the Veteran clarified that he has continually experienced 
tinnitus since service, and that his tinnitus is only amplified 
as a result of wearing hearing aids.

With regard to a nexus to service, the Board finds that the 
Veteran's lay statements support a nexus to service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(stating that lay evidence may be competent to establish medical 
etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In addition, the Board notes that 
the July 2007 VA examiner was unable to render an opinion without 
resorting to speculation.  The Board finds that determination 
gives some value to the Veteran's claim, as the examiner was 
unable to say that the tinnitus was not likely related to 
service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
However, the August 2008 examiner offered a negative nexus 
opinion, but also specifically noted that the Veteran's situation 
was very complex.  The Board finds that the available evidence 
appears to be in at least a state of equipoise regarding a nexus 
to service.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  However, the Veteran's statements 
were credible, and given the military documentation of his 
specialty, the Board finds that the Veteran incurred noise 
exposure during service.  With regard to a nexus to service, the 
Veteran's statements regarding the discovery of tinnitus during 
service and experiencing tinnitus since service are also 
credible.  The Board is unable to find that the preponderance of 
the evidence is against the Veteran's claim for entitlement to 
service connection for tinnitus.  The available evidence appears 
to be at least in a state of equipoise regarding a nexus to 
service.  Consequently, the benefit-of-the-doubt rule applies, 
and service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case, since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  The Board also 
notes that RO letters in December 2006 and May 2008 informed the 
Veteran of the manner in which disability ratings and effective 
dates are assigned.  Should the Veteran disagree with the RO's 
actions in this regard in effecting the grant of service 
connection, he may always initiate an appeal with a timely notice 
of disagreement.




ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Entitlement to service connection for tinnitus is 
warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


